Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    June 25, 2015

The Court of Appeals hereby passes the following order:

A15A0758. WYATT v. THE STATE.

      It appearing that the record in the above appeal is incomplete as the record is
without a complete trial transcript; and it further appearing that the clerk of the trial
court is unable to obtain the complete trial transcript; it is hereby ordered that this
case be remanded to the trial court for completion of the record.
      Appellant may file a new notice of appeal within 30 days of the completion of
the record.

                                         Court of Appeals of the State of Georgia
                                                                              06/25/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.